Citation Nr: 0524678	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  02-11 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Courtney Lynch, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had verified active duty service from November 
1943 to December 1945.  He died in September 1980.  The 
appellant is advancing her claim as the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  The Board remanded this case in 
November 2003.  The appellant testified before a Board 
hearing at the RO in July 2005.  


FINDINGS OF FACT

1.  The veteran died in September 1980; the death certificate 
lists the cause of death as arteriosclerotic heart disease.

2.  Arteriosclerotic heart disease was not manifested during 
the veteran's active duty service or for many years 
thereafter, nor was the veteran's arteriosclerotic heart 
disease otherwise related to such service.

3.  Service connection had not been established for any 
disability at the time of the veteran's death.  

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.


CONCLUSIONS OF LAW

1.  The veteran's arteriosclerotic heart disease was not 
incurred in or aggravated by the veteran's active duty 
service, nor may it be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the January 
2001, January 2004, and February 2005 RO letters, the 
September 2001 rating decision, and the June 2002 statement 
of the case have collectively informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in the January 2001, January 
2004, and February 2005 letters, the appellant was advised of 
the types of evidence VA would assist in obtaining as well as 
the appellant's own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board also notes that the January 2001, January 2004, and 
February 2005 letters implicitly notified the appellant of 
the need to submit any pertinent evidence in the appellant's 
possession.  In this regard, the appellant was repeatedly 
advised to identify any source of evidence and that VA would 
assist in requesting such evidence.  The Board believes that 
a reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in January 2001, prior to the RO's decision to 
deny the claim in September 2001 as anticipated by the recent 
court holding.  In other words, the VCAA notice is timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The Board notes that the veteran's original 
claim's file was lost.  The RO made several attempts to 
gather information to rebuild the file.  Anything found has 
been made part of the record.  A death certificate, previous 
service connection claim of the veteran, documents reflecting 
the veteran receiving a VA benefit, and appellant statements 
are all part of the record.  The RO letters sent to the 
appellant have requested that she provide any evidence 
regarding her claim, and the appellant has submitted some 
evidence.  Under these circumstances of this particular case, 
no further action is necessary to assist the appellant with 
the claims.

Criteria and Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  

For a service-connected disability to be considered the 
principal or primary cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related thereto.  38 C.F.R. § 3.312(b).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran died in September 1980.  The death certificate 
lists the cause of death as arteriosclerotic heart disease.  

Unfortunately, the veteran's claims file has been lost.  The 
RO attempted to obtain the file from Records Management 
Center (RMC), but RMC did not have the file.  The RO 
attempted to rebuild the claims file by requesting records 
from the National Personnel Records Center (NPRC), requesting 
records from Social Security Administration National Record 
Center (SSA NRC), and requesting records from a VA facility 
in Boston, MA where the veteran had apparently filed a prior 
claim.  NPRC responded by sending one document which 
indicated that there were no medical records on file at NPRC 
and it was presumed fire related.  SSA NRC responded that 
after an exhaustive and comprehensive search medical records 
were not able to be located.  The VA regional office in 
Boston, MA also responded that there were no records on file.  
The RO sent the appellant a January 2004 letter notifying her 
of the VA's attempt to rebuild her husband's file and 
requesting any information from her.  The appellant was also 
sent another RO letter in February 2005 requesting 
information from her in connection with her claim.

Contained within the file is the appellant's April 1987 claim 
for service connection for the cause of the veteran's death.  
The appellant claimed that her husband's "service connected 
nervous condition" caused her husband's death.  Another 
claim for service connection for her husband's death was 
received December 2000.  In February 2001, the appellant 
submitted copies of several documents which she had located.  
One document was a VA Form 21-527, Income-Net Worth and 
Employment Statement, dated in January 1972 and signed by the 
veteran.  The appellant also submitted a copy of a VA Form 
20-8270-2 which was a letter sent to the veteran by the 
Boston regional office in January 1975 informing him that his 
award of VA benefits had been amended based on certain net 
countable income for 1975.  Another submitted document 
reflected that the veteran was receiving $89.00 in VA 
benefits beginning May 23, 1975.  Also of record is a 
printout from a VA computer screen page from the VA claims 
division in Nashville, TN with a "y" under SC for 
arteriosclerotic heart disease and an "n" under SC for 
anxiety disorder.            

The appellant and her representative contend that VA should 
grant her claim giving her the benefit of the doubt because 
the computer screen page reflects that her husband was 
service connected for arteriosclerotic heart disease.  The RO 
explained in the June 2002 statement of the case and the 
December 2004 supplemental statement of the case that the 
diagnostic codes were not verified based upon the notation at 
the bottom of the computer record.  

The appellant's attorney submitted a January 2005 statement 
indicating that the appellant does not have any medical or 
service records in her possession.  The appellant stated 
through her attorney that her husband was treated at a VA 
hospital for prostate cancer, COPD, and anxiety.  The 
appellant submitted an affidavit from her husband's sister 
which stated that she observed her brother had an anxiety 
disorder that she believed began during service.   

It is clear from the record that the veteran was receiving VA 
benefits at least sometime in the mid-1970s.  From a review 
of the available documents, however, it appears that he was 
receiving VA pension benefits since the copies of VA letters 
to him during that period make it clear that the rate of his 
benefit was based on his income.  VA compensation benefits 
are not tied into income.  However, the possibility exists 
that the veteran could have been service connected for a 
disability which was rated at a level which would have paid a 
benefit less than he was entitled to for pension.  In that 
case, he would have been paid the pension rate as the higher 
benefit.  

The problem with the case is that there is no persuasive 
evidence that the veteran was service-connected for heart 
disease.  The appellant and her representative have duly 
called the Board's attention to the VA computer printout 
which appears to show that service connection had been 
established for arteriosclerotic heart disease.  However, the 
July 2001 printout also appears to indicate at the bottom 
that the diagnoses had not been verified.  There is otherwise 
no VA documents of record which suggest that service 
connection may have been granted for any disability.  

After carefully reviewing the available evidence, the Board 
must conclude that there is no credible evidence that the 
veteran was service-connected for any disability at the time 
of his death.  The Board notes that the veteran was receiving 
VA benefits five years prior to his death but they are more 
likely pension benefits.  The Board also notes the suggestion 
of the appellant of the implication of the computer screen 
printout; however, as explained above, the Board finds this 
information unreliable.  There is otherwise no medical 
evidence linking the veteran's death caused by 
arteriosclerotic heart disease to service.  There is no 
evidence that the veteran developed arteriosclerotic heart 
disease until many years after service.  Consequently, the 
Board finds that the veteran arteriosclerotic heart disease 
was not related to service and his death was not service 
related.    

The Board again acknowledges the unfortunate fact that the 
veteran's claims file has not been located despite exhaustive 
attempts by the RO.  The Board must therefore rely on the 
available evidence.  The Board also notes that the appellant 
was married to the veteran for quite a number of years and 
the appellant may very well eventually come across VA 
documents pertinent to the veteran's 1970's claim among her 
personal possessions.  In such an event the Board strongly 
urges the appellant to contact VA to reopen her claim. 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


